Case 1:19-cv-02000-REB Document 1 Filed 07/11/19 USDC Colorado Page 1 of 17




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No.

LARRY GUERRERO,

       Plaintiff,

       v.

ARRAY BIOPHARMA INC., CARRIE S.
COX, CHARLES M. BAUM, GWEN A.
FYFE, KYLE A. LEFKOFF, JOHN A.
ORWIN, SHALINI SHARP, RON
SQUARER, and GIL J. VAN LUNSEN,

      Defendants.
______________________________________________________________________________

   COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS AND
                                JURY DEMAND
______________________________________________________________________________

       Plaintiff Larry Guerrero (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.

                                  NATURE OF THE ACTION

       1.      This is an action against Array BioPharma Inc. (“Array” or the “Company”) and

its Board of Directors (the “Board” or the “Individual Defendants”) for their violations of Sections

14(e), 14(d)(4), and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C.

§§ 78n(e), 78n(d)(4), and 78t(a), and Rule 14d-9 promulgated thereunder by SEC, 17 C.F.R. §

240.14d-9, in connection with Pfizer Inc.’s (“Pfizer”) proposed acquisition of Array (the

“Proposed Transaction”).



                                                 1
Case 1:19-cv-02000-REB Document 1 Filed 07/11/19 USDC Colorado Page 2 of 17




                                 JURISDICTION AND VENUE

         2.    The claims asserted herein arise under and pursuant to Sections 14(e), 14(d)(4),

and 20(a) of the Exchange Act (15 U.S.C. §§ 78n(e), 78n(d)(4), and 78t(a)) and Rule 14d-9

promulgated thereunder by the SEC (17 C.F.R. § 240.14d-9).

         3.    This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

         4.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as the Company is headquartered in this District and/or

Defendants conduct business in this District.

         5.    In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

         6.    Plaintiff is, and has been at all relevant times hereto, an owner of Array common

stock.

         7.    Defendant Array is a biopharmaceutical company that focuses on the discovery,

development, and commercialization of small molecule drugs to treat patients with cancer and

other diseases in North America, Europe, and the Asia Pacific. Array is incorporated in Delaware

with principal executive offices located in Boulder, Colorado. Array’s common stock trades on

the Nasdaq Global Market under the ticker symbol, “ARRY.”

         8.    Defendant Carrie S. Cox (“Cox”) is the Chairman of the Board of Array.

         9.    Defendant Charles M. Baum (“Baum”) is a director of Array.



                                                  2
Case 1:19-cv-02000-REB Document 1 Filed 07/11/19 USDC Colorado Page 3 of 17




       10.     Defendant Gwen A. Fyfe (“Fyfe”) is a director of Array.

       11.     Defendant Kyle A. Lefkoff (“Lefkoff”) is a director of Array.

       12.     Defendant John A. Orwin (“Orwin”) is a director of Array.

       13.     Defendant Shalini Sharp (“Sharp”) is a director of Array.

       14.     Defendant Ron Squarer (“Squarer”) is the Chief Executive Officer and a director

of Array.

       15.     Defendant Gil J. Van Lunsen (“Lunsen”) is a director of Array.

       16.     Defendants Cox, Baum, Fyfe, Lefkoff, Orwin, Sharp, Squarer, and Lunsen are

collectively referred to herein as the “Individual Defendants.”

       17.     Defendants Array and the Individual Defendants are collectively referred to herein

as the “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

   A. Company Background

       18.     Array is a fully integrated biopharmaceutical company focused on the discovery,

development and commercialization of transformative and well-tolerated targeted small molecule

drugs to treat patients afflicted with cancer and other high-burden diseases.

       19.     According to Array, its lead clinical programs, encorafenib and binimetinib, are

being investigated in over 30 clinical trials across a number of solid tumor indications, including

a Phase 3 trial in BRAF-mutant metastatic colorectal cancer.

       20.     Array’s pipeline includes several additional programs being advanced by Array or

current license-holders, including AstraZeneca, Eli Lilly, Genentech, and others.

   B. The Proposed Transaction

       21.     On June 17, 2019, Array and Pfizer issued a press release announcing that they had



                                                3
Case 1:19-cv-02000-REB Document 1 Filed 07/11/19 USDC Colorado Page 4 of 17




entered into a definitive merger agreement whereby Pfizer would commence a cash tender offer

to purchase all outstanding shares of Array common stock for $48.00 per share in cash. The press

release states, in pertinent part:

                        PFIZER TO ACQUIRE ARRAY BIOPHARMA

        —Proposed acquisition strengthens Pfizer’s innovative biopharmaceutical
        business and is expected to accelerate its growth trajectory particularly in the
        long term

        —Opportunity to strengthen category leadership in Oncology with the addition
        of a breakthrough combination of BRAF/MEK inhibitors under investigation for
        a potential first-in-class therapy for patients with BRAF-mutant metastatic
        colorectal cancer

        —Expands Pfizer’s pipeline with multiple high-potential targeted investigational
        cancer therapies and adds a large portfolio of royalty-generating out-licensed
        medicines

        —Plans to maintain highly productive research unit in Boulder to complement
        Pfizer’s research hubs

        —Transaction valued at $48 per Array share in cash, for a total enterprise value
        of approximately $11.4 billion

        Monday, June 17, 2019 - 6:45am EDT

        NEW YORK & BOULDER, Colo.--(BUSINESS WIRE)-- Pfizer Inc. (NYSE:
        PFE) and Array BioPharma Inc. (NASDAQ: ARRY) today announced that they
        have entered into a definitive merger agreement under which Pfizer will acquire
        Array, a commercial stage biopharmaceutical company focused on the discovery,
        development and commercialization of targeted small molecule medicines to treat
        cancer and other diseases of high unmet need. Pfizer has agreed to acquire Array
        for $48 per share in cash, for a total enterprise value of approximately $11.4 billion.
        The Boards of Directors of both companies have approved the merger.

        Array’s portfolio includes the approved combined use of BRAFTOVI®
        (encorafenib) and MEKTOVI® (binimetinib) for the treatment of BRAFV600E or
        BRAFV600K mutant unresectable or metastatic melanoma. The combination
        therapy has significant potential for long-term growth via expansion into additional
        areas of unmet need and is currently being investigated in over 30 clinical trials
        across several solid tumor indications, including the Phase 3 BEACON trial in
        BRAF-mutant metastatic colorectal cancer (mCRC).



                                                  4
Case 1:19-cv-02000-REB Document 1 Filed 07/11/19 USDC Colorado Page 5 of 17




       In the U.S., colorectal cancer is the third most common type of cancer in men and
       women. An estimated 140,250 patients were diagnosed with cancer of the colon or
       rectum in 2018, and approximately 50,000 are estimated to die of their disease each
       year.1 BRAF mutations are estimated to occur in up to 15% of colorectal cancer
       cases and represent a poor prognosis for these patients.

                                        *       *      *

       In addition to the combination therapy for BRAF-mutant metastatic melanoma,
       Array brings a broad pipeline of targeted cancer medicines in development, as well
       as a portfolio of out-licensed potentially best-in-class and/or first-in-class
       medicines, which are expected to generate significant royalties over time.

                                        *       *      *

       In May 2019, Array announced results from the interim analysis of the Phase 3
       BEACON mCRC trial: The second-or-third-line treatment with the BRAFTOVI
       triplet combination (BRAFTOVI + MEKTOVI + cetuximab) showed statistically
       significant improvement in overall response rate and overall survival compared to
       the control group, reducing the risk of death by 48%. The triplet combination could
       be the first chemotherapy-free, targeted regimen for patients with BRAF-mutant
       mCRC. Array intends to submit these data for regulatory review in the United
       States in the second half of 2019.

                                        *       *      *

       Under the terms of the merger agreement, a subsidiary of Pfizer will commence a
       cash tender offer to purchase all outstanding shares of Array common stock for $48
       per share in cash for a total enterprise value of approximately $11.4 billion. The
       closing of the tender offer is subject to customary closing conditions, including
       regulatory approvals and the tender of a majority of the outstanding shares of Array
       common stock (on a fully-diluted basis). The merger agreement contemplates that
       Pfizer will acquire any shares of Array that are not tendered into the offer through
       a second-step merger, which will be completed promptly following the closing of
       the tender offer. Pfizer expects to complete the acquisition in the second half of
       2019.

       Pfizer’s financial advisors for the transaction were Guggenheim Securities, LLC,
       and Morgan Stanley & Co. LLC, with Wachtell, Lipton, Rosen & Katz acting as its
       legal advisor. Centerview Partners served as Array’s exclusive financial advisor,
       while Skadden, Arps, Slate, Meagher & Flom LLP served as its legal advisor.

       22.    On June 28, 2019, Array filed a Schedule 14D-9 Solicitation/Recommendation

Statement under Section 14(d)(4) of the Exchange Act (the “Solicitation Statement”) with the SEC



                                               5
Case 1:19-cv-02000-REB Document 1 Filed 07/11/19 USDC Colorado Page 6 of 17




in connection with the Proposed Transaction.

    C. Insiders’ Interests in the Proposed Transaction

         23.      Array insiders stand to receive a substantial windfall in connection with the

Proposed Transaction. Specifically, prior to Array’s entry into the merger agreement with Pfizer

and in connection with the Proposed Transaction, the executive committee of the Board approved

a cash retention pool for certain Array employees, including its executive officers.

         24.      Further, according to the Solicitation Statement, each compensatory option to

purchase shares that is outstanding and unexercised, whether or not vested, will be converted into

the right to receive a cash payment, estimated as follows:

                                                            In the Money Options
                    Number of                                  Number of
                      Shares       Weighted        Cash          Shares                         Cash         Total Cash
                    subject to       Avg.      Consideration Subject to      Weighted-     Consideration    Consideration
                   Vested In the    Exercise   for Vested In Unvested In     Average        for Unvested      for Stock
Name of Executive    Money         Price Per    the Money      the Money Exercise Price    Stock Options      Options in
Officer or Director Options (#)    Share ($)    Options ($) Options (#) Per Share ($)            ($)         Merger ($)
Ron Squarer            1,635,507   $    5.07   $ 70,212,004      1,523,438 $       12.19   $ 54,558,885     $ 124,770,889
Jason Haddock            355,350   $    5.36   $ 15,152,528        479,902 $       10.20   $ 18,139,352     $ 33,291,880
Andrew Robbins           666,743   $    6.98   $ 27,349,774        783,246 $       11.93   $ 28,250,402     $ 55,600,176
Victor Sandor,
   M.D.                  435,914   $    6.98 $     17,882,623    688,914 $         12.08 $     24,742,638 $     42,625,261
Nicholas
   Saccomano,
   Ph.D.                 313,874   $    7.53 $     12,702,227    370,876 $         11.54 $     13,521,665 $     26,223,893
Curtis Oltmans           240,692   $   10.48 $      9,030,804        —              —                 — $        9,030,804
Kyle A. Lefkoff              —          —                 —       25,000 $         14.55 $        836,250 $        836,250
Charles M. Baum,
   M.D., Ph.D.            25,000   $   10.47 $       938,250       25,000 $        14.55 $       836,250 $       1,774,500
Gwen A. Fyfe,
   M.D.                  165,000   $    5.54   $    7,005,300      25,000   $      14.55   $      836,250   $    7,841,550
John A. Orwin            145,000   $    5.97   $    6,094,300      25,000   $      14.55   $      836,250   $    6,930,550
Gil J. Van Lunsen         25,000   $   10.47   $      938,250      25,000   $      14.55   $      836,250   $    1,774,500
Shalini Sharp             50,000   $    9.59   $    1,920,750      25,000   $      14.55   $      836,250   $    2,757,000
Carrie Cox                   —          —                 —        50,000   $      14.74   $    1,663,000   $    1,663,000

         25.      Moreover, if Array’s named executive officers are terminated in connection with

the Proposed Transaction, among other assumptions, they stand to receive a substantial golden

parachute package, as set forth below:




                                                            6
Case 1:19-cv-02000-REB Document 1 Filed 07/11/19 USDC Colorado Page 7 of 17




                                       Golden Parachute Compensation

                                                             Pension/   Perquisites/        Tax
                                    Cash         Equity       NQDC        Benefits     Reimbursement        Total
Name (1)                           ($) (2)       ($) (3)      ($) (4)      ($) (5)         ($) (6)           ($)
Ron Squarer                      $12,606,468   $66,746,469         —    $     63,360   $     5,834,816   $85,251,113
Jason Haddock                    $ 3,216,600   $20,828,600   $ 15,378   $     46,080   $     1,823,417   $25,930,075
Andrew Robbins                   $ 5,753,675   $34,516,418         —    $     46,080   $     3,034,650   $43,350,823
Victor Sandor, M.D.              $ 5,871,800   $30,254,046         —    $     46,080               —     $36,171,926

    D. The Solicitation Statement Contains Materially False and Misleading Statements
       and Omissions

         26.      The Solicitation Statement, which recommends that Array shareholders tender their

shares to Pfizer in connection with the Proposed Transaction, omits and/or misrepresents material

information concerning: (i) Array’s financial projections; (ii) the financial analyses performed by

Array’s financial advisor, Centerview Partners LLC (“Centerview”), in connection with its fairness

opinion; and (iii) the sales process leading up to the Proposed Transaction.

         27.      The omission of the material information (referenced below) renders the following

sections of the Solicitation Statement false and misleading, among others: (i) Background of the

Offer and the Merger; (ii) Reasons for the Recommendation; (iii) Certain Financial Projections;

and (iv) Opinion of Array’s Financial Advisor.

         28.      Pfizer’s tender offer is set to expire on July 26, 2019 (the “Expiration Date”). It is

imperative that the material information that was omitted from the Solicitation Statement be

disclosed to the Company’s shareholders prior to the Expiration Date to enable them to make an

informed decision as to whether to tender their shares. Plaintiff may seek to enjoin Defendants

from closing the tender offer or the Proposed Transaction unless and until the material

misstatements and omissions (referenced below) are remedied. In the event the Proposed

Transaction is consummated, Plaintiff may seek to recover damages resulting from Defendants’

misconduct.




                                                      7
Case 1:19-cv-02000-REB Document 1 Filed 07/11/19 USDC Colorado Page 8 of 17




             1. Material Omissions Concerning Array’s Financial Projections

       29.      The Solicitation Statement omits material information concerning Array’s financial

projections.

       30.      The Solicitation Statement contains three tables presenting the unaudited

prospective financial information of Array: the “October 2018 Forecasts,” the “June 2 Forecasts,”

and the “June 14 Forecasts” (collectively, the “Projections”).

       31.      The Solicitation Statement, however, fails to disclose the following concerning the

Projections: (1) all line items used to calculate (i) EBIT, and (ii) unlevered free cash flow; and (2)

a reconciliation of all non-GAAP to GAAP metrics.

       32.      When a company discloses non-GAAP financial metrics in a Solicitation Statement

that was relied upon by its board in recommending that shareholders tender their shares pursuant

to a tender offer, the company must also disclose all projections and information necessary to make

the non-GAAP metrics not misleading, and must provide a reconciliation (by schedule or other

clearly understandable method) of the differences between the non-GAAP financial metrics

disclosed or released with the most comparable financial metrics calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100. The SEC has increased its scrutiny of a company’s

use of non-GAAP financial measures as such measures can be misleading and “crowd out” more

reliable GAAP information. 1



1
  Mary Jo White, Keynote Address, International Corporate Governance Network Annual
Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-white-icgn-
speech.html (footnotes omitted) (last visited July 10, 2019) (“And last month, the staff issued
guidance addressing a number of troublesome practices which can make non-GAAP disclosures
misleading: the lack of equal or greater prominence for GAAP measures; exclusion of normal,
recurring cash operating expenses; individually tailored non-GAAP revenues; lack of consistency;
cherry-picking; and the use of cash per share data. I strongly urge companies to carefully consider
this guidance and revisit their approach to non-GAAP disclosures.”).

                                                 8
Case 1:19-cv-02000-REB Document 1 Filed 07/11/19 USDC Colorado Page 9 of 17




          33.      The disclosure of Array’s projected financial information is material because it

would provide Array shareholders with a basis to project Array’s future financial performance and

would allow shareholders to better understand the financial analyses performed by Centerview in

support of its fairness opinion. Shareholders cannot hope to replicate management’s inside view

of the future prospects of the Company. Without such information, which is uniquely possessed

by Array and its financial advisor, Array shareholders are unable to determine how much weight,

if any, to place on Centerview’s fairness opinion in determining whether to tender their shares to

Pfizer.

          34.      Accordingly, in order to cure the materially misleading nature of Array’s

projections, Defendants must provide a reconciliation table of the aforementioned non-GAAP

metrics to their most comparable GAAP metrics. Defendants must also disclose the line item

projections that were used to calculate these metrics. Such projections are necessary to make the

non-GAAP projections included in the Solicitation Statement not misleading.

          35.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to Array shareholders.

                2. Material Omissions Concerning Centerview’s Financial Analyses

          36.      In connection with the Proposed Transaction, the Solicitation Statement omits

material information concerning analyses performed by Centerview.

          37.      The Solicitation Statement fails to disclose the following concerning Centerview’s

“Discounted Cash Flow Analysis”: (1) the individual inputs and assumptions underlying (i) the

discount rates ranging from 9.5% to 11.5%, and (ii) the perpetuity growth rate of 0%; (2) the

implied terminal value of Array; (3) all line items used to calculate unlevered free cash flow; and

(4) the basis for assuming that unlevered free cash flows would decline in perpetuity after June 30,



                                                   9
Case 1:19-cv-02000-REB Document 1 Filed 07/11/19 USDC Colorado Page 10 of 17




2037, at a rate of free cash flow decline of 80.0% year-over-year.

       38.     The Solicitation Statement fails to disclose the following concerning Centerview’s

“Selected Public Company Analysis”: (1) the individual valuation multiples calculated for each of

the companies observed by Centerview in the analysis; and (2) the factors Centerview utilized in

making its “qualitative judgments, based on its experience and professional judgment, concerning

differences between the operational, business and/or financial characteristics of Array and the

selected companies that could affect the public trading values of each…”

       39.     The Solicitation Statement fails to disclose the following concerning Centerview’s

“Selected Transaction Analysis”: (1) the individual valuation multiples calculated for each of the

companies observed by Centerview in the analysis.

       40.     The Solicitation Statement fails to disclose the following concerning Centerview’s

“Analyst Price Target Analysis”: (i) the price targets for Array observed by Centerview in the

analysis; and (2) the sources of those price targets.

       41.     The Solicitation Statement fails to disclose the following concerning Centerview’s

“Premiums Paid Analysis”: (1) the individual premiums paid in each transaction utilized by

Centerview.

       42.     The valuation methods, underlying assumptions, and key inputs used by

Centerview in rendering its purported fairness opinion must be fairly disclosed to Array

shareholders. The description of Centerview’s fairness opinion and analyses, however, fails to

include key inputs and assumptions underlying those analyses. Without the information described

above, Array shareholders are unable to fully understand Centerview’s fairness opinion and

analyses, and are thus unable to determine how much weight, if any, to place on it in determining

whether to tender their shares to Pfizer. This omitted information, if disclosed, would significantly



                                                 10
Case 1:19-cv-02000-REB Document 1 Filed 07/11/19 USDC Colorado Page 11 of 17




alter the total mix of information available to Array shareholders.

   3. Material Omissions Concerning the Sales Process Leading to the Proposed
      Transaction

       43.     The Solicitation Statement omits material information concerning the sales process

leading up to the Proposed Transaction.

       44.     The Solicitation Statement states that Array entered into a confidentiality

agreement with “Party B.” The Solicitation Statement, however, fails to disclose whether this

agreement contained a standstill provision with a “don’t ask, don’t waive” provision (including its

time of enforcement) that would preclude Party B from making a superior offer for Array.

       45.     Without this information, Array shareholders may have the mistaken belief that

Party B was or is permitted to submit superior proposals for the Company, when in fact it is or was

contractually prohibited from doing so. This information is material because a reasonable Array

shareholder would want to know, prior to tendering their shares to Pfizer, whether Party B is or

was foreclosed from submitting a superior proposal.

       46.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to Array shareholders.

                                           COUNT I
                      For Violations of Section 14(e) of the Exchange Act
                                    Against All Defendants
       47.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       48.     Section 14(e) of the Exchange Act states, in relevant part:

       It shall be unlawful for any person to make any untrue statement of a material fact
       or omit to state any material fact necessary in order to make the statements made,
       in the light of the circumstances under which they are made, not misleading . . . in
       connection with any tender offer or request or invitation for tenders[.]

       49.     During the relevant period, Defendants, individually and in concert, directly or

                                                11
Case 1:19-cv-02000-REB Document 1 Filed 07/11/19 USDC Colorado Page 12 of 17




indirectly, disseminated or approved the false and misleading Solicitation Statement specified

above, which failed to disclose material facts necessary in order to make the statements made, in

light of the circumstances under which they were made, not misleading, in violation of Section

14(e) of the Exchange Act.

        50.     Each of the Individual Defendants, by virtue of their positions within the Company

as officers and/or directors, were aware of materially false and/or misleading and/or omitted

information but failed to disclose such information, in violation of Section 14(e) of the Exchange

Act. Defendants, by use of the mails and means and instrumentalities of interstate commerce,

solicited and/or permitted the use of their names to file and disseminate the Solicitation Statement

with respect to the Proposed Transaction.

        51.     The false and misleading statements and omissions in the Solicitation Statement are

material in that a reasonable shareholder would consider them important in deciding whether to

tender their shares in connection with the Proposed Transaction.

        52.     Defendants acted knowingly or with deliberate recklessness in filing or causing the

filing of the materially false and misleading Solicitation Statement.

        53.     By reason of the foregoing, Defendants violated Section 14(e) of the Exchange Act.

        54.     Because of the false and misleading statements in the Solicitation Statement,

Plaintiff is threatened with irreparable harm.

                                           COUNT II
     For Violations of Section 14(d)(4) of the Exchange Act and Rule 14d-9 Promulgated
                                          Thereunder
                                   Against All Defendants
        55.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

        56.     Defendants caused the Solicitation Statement to be issued with the intent to solicit


                                                 12
Case 1:19-cv-02000-REB Document 1 Filed 07/11/19 USDC Colorado Page 13 of 17




 shareholder support for the Proposed Transaction.

        57.     Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated thereunder

require full and complete disclosure in connection with tender offers. Specifically, Section

14(d)(4) states, in relevant part:

        Any solicitation or recommendation to the holders of such a security to accept or
        reject a tender offer or request or invitation for tenders shall be made in accordance
        with such rules and regulations as the Commission may prescribe as necessary or
        appropriate in the public interest or for the protection of investors.

        58.     SEC Rule 14d-9(d), adopted to implement Section 14(d)(4) of the

Exchange Act, states, in relevant part:

        Any solicitation or recommendation to holders of a class of securities referred to in
        section 14(d)(1) of the Act with respect to a tender offer for such securities shall
        include the name of the person making such solicitation or recommendation and
        the information required by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101)
        or a fair and adequate summary thereof[.]

        59.     In accordance with SEC Rule 14d-9, Item 8 of Schedule 14D-9 requires that a

company:

        Furnish such additional material information, if any, as may be necessary to make
        the required statements, in light of the circumstances under which they are made,
        not materially misleading.

        60.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Solicitation Statement specified

above, which failed to disclose material facts necessary in order to make the statements made, in

light of the circumstances under which they were made, not misleading, in violation of Section

14(d)(4) of the Exchange Act and SEC Rule 14d-9.

        61.     Each of the Individual Defendants, by virtue of their positions within the Company

as officers and/or directors, were aware of materially false and/or misleading and/or omitted

information but failed to disclose such information, in violation of Section 14(d)(4) of the

                                                 13
Case 1:19-cv-02000-REB Document 1 Filed 07/11/19 USDC Colorado Page 14 of 17




Exchange Act and SEC Rule 14d-9. Defendants, by use of the mails and means and

instrumentalities of interstate commerce, solicited and/or permitted the use of their names to file

and disseminate the Solicitation Statement with respect to the Proposed Transaction.

       62.     Defendants acted knowingly or with deliberate recklessness in filing the materially

false and misleading Solicitation Statement which omitted material information.

       63.     The false and misleading statements and omissions in the Solicitation Statement are

material in that a reasonable shareholder would consider them important in deciding whether to

tender their shares in connection with the Proposed Transaction.

                                           COUNT III
                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants
       64.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       65.     The Individual Defendants acted as control persons of the Company within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

as officers and/or directors of the Company and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the

Solicitation Statement filed with the SEC, they had the power to and did influence and control,

directly or indirectly, the decision-making of the Company, including the content and

dissemination of the false and misleading Solicitation Statement.

       66.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Solicitation Statement and other statements alleged by Plaintiff to be misleading prior

to and/or shortly after these statements were issued and had the ability to prevent the issuance of

the statements or cause the statements to be corrected. As officers and/or directors of a publicly

owned company, the Individual Defendants had a duty to disseminate accurate and truthful

                                                14
Case 1:19-cv-02000-REB Document 1 Filed 07/11/19 USDC Colorado Page 15 of 17




information with respect to the Solicitation Statement, and to correct promptly any public

statements issued by the Company which were or had become materially false or misleading.

       67.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the operations of the Company, and, therefore, is presumed to have had the power

to control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same. The Individual Defendants were provided with or had unlimited

access to copies of the Solicitation Statement and had the ability to prevent the issuance of the

statements or to cause the statements to be corrected. The Solicitation Statement at issue contains

the unanimous recommendation of the Individual Defendants to approve the Proposed

Transaction. Thus, the Individual Defendants were directly involved in the making of the

Solicitation Statement.

       68.     In addition, as the Solicitation Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Proposed Transaction. The Solicitation Statement purports to describe the various issues and

information that they reviewed and considered—descriptions which had input from the Individual

Defendants.

       69.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       70.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Sections 14(e), 14(d)(4), and Rule

14d-9 promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of




                                                 15
Case 1:19-cv-02000-REB Document 1 Filed 07/11/19 USDC Colorado Page 16 of 17




the Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

shareholders will be irreparably harmed.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

the tender offer in connection with the Proposed Transaction, unless and until Defendants disclose

and disseminate the material information identified above to the Company’s shareholders;

       B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding Plaintiff rescissory damages;

       C.      Declaring that Defendants violated Sections 14(e), 14(d)(4), and 20(a) of the

Exchange Act, and Rule 14d-9 promulgated thereunder;

       D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

counsel fees and expenses and expert fees; and

       E.      Granting such other and further relief as the Court may deem just and proper.

                                  JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.



Dated: July 11, 2019                                  Respectfully submitted,

                                                      HALPER SADEH LLP

                                                      /s/ Daniel Sadeh
                                                      Daniel Sadeh, Esq.
                                                      375 Park Avenue, Suite 2607
                                                      New York, NY 10152
                                                      Telephone: (212) 763-0060
                                                      Facsimile: (646) 776-2600


                                                 16
Case 1:19-cv-02000-REB Document 1 Filed 07/11/19 USDC Colorado Page 17 of 17




                                         Email: sadeh@halpersadeh.com

                                         Counsel for Plaintiff




                                    17
